DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, filed on 03/04/2022, has been entered.

Status of Application
No amendments to the claims and/or argument’s arguments/remarks has been filed.  Claims 1, 8, 13 and 17, filed 11/02/2021, are pending in this action.  Claims 1, 8, 13 and 17 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The terminal disclaimer, filed previously on 11/02/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference applications 14/865,048, 14/865,056, 14/865,066, 14/865,089, 15/597,376, and 15/708,205 have been reviewed, accepted, and recorded.  

Information Disclosure Statement
The information disclosure statement, filed 03/04/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of personal care compositions that can be applied to skin and/or hair (e.g., as oil-in-water microemulsions) and may include 1,3,4,6,7,8alpha-hexahydro-1,1,5,5-tetramethyl-2H-2,4alpha-methanonaphthalen-8(5H)-one (also known as ecotone 101, ketone patchouli, isolongifolanone, iso-longifolene ketone, piconia, keto sesquine, valanone B, 2,2,7,7-tetramethyltricyclo[6.2.1.01,6]undecan-5-one) as a perfume/fragrance in combination with an aqueous carrier, surfactants and other additives.  
The prior art does not teach the claimed invention as rinse-off personal care compositions comprising 1,3,4,6,7,8alpha-hexahydro-1,1,5,5-tetramethyl-2H-2,4alpha-methanonaphthalen-8(5H)-one as a malodor reduction material in combination with claimed components in claimed amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 8, 13, 17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615